NOT FOR PUBLICATION                           FILED
                                                                         MAY 13 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD H. LEVIN; LINDA D. LEVIN,               No.    19-70314

                Petitioners-Appellants,         IRS No. 11578-14L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                     On Petition for Review of an Order of the
                              United States Tax Court

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Richard H. Levin, an attorney, and Linda D. Levin appeal pro se from the

Tax Court’s summary judgment upholding the Internal Revenue Service’s

determination to collect by levy the appellants’ unpaid federal income taxes for the

year 2010. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the Tax Court’s summary judgment, Johnston v. Comm’r, 461 F.3d 1162,

1164 (9th Cir. 2006), and for an abuse of discretion the Tax Court’s evidentiary

rulings, Sparkman v. Comm’r, 509 F.3d 1149, 1156 (9th Cir. 2007). We affirm.

      The Tax Court did not abuse its discretion in considering the settlement

officer’s declaration and administrative record when evaluating the motion for

summary judgment. See Fed. R. Evid. 901(a) (authentication requirement is

satisfied by “evidence sufficient to support a finding that the item is what the

proponent claims it is”); Fed. R. Evid. 901(b)(1) and (7) (authentication by witness

testimony and evidence that document was filed in a public office); United States

v. Pang, 362 F.3d 1187, 1191-93 (9th Cir. 2004) (Rule 901 permits a court to

admit evidence if sufficient proof has been introduced so that a trier of fact can

find in favor of authenticity or identification).

      We do not consider issues raised by the appellants in their brief which are

not supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992).

      AFFIRMED.




                                            2                                  19-70314